DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Makarov (US 2015/0056060).
Regarding claim 1, Makarov teaches a mass spectrometer (Fig. 1) comprising: 
a vacuum chamber (housings 12/13) divided into a low vacuum chamber (volume 2) and a high vacuum chamber (volumes 3, 4, etc.), the low vacuum chamber (2) having a wall provided with a first opening (opening at port 20; ¶ 0039), and the high vacuum chamber (3, 4, etc.) having a wall provided with a second opening (opening at port 24; ¶ 0041);
a turbomolecular pump (15; ¶ 0046) having: an operation chamber (volume below ports 22 and 24) that includes, in its inside, a blade rotor (74) and is provided with a first intake port (port 24); and an exhaust chamber (volume below port 20) that communicates with the operation chamber and is provided with a second intake port (port 20) and an exhaust port (72), the turbomolecular pump being placed so that the high vacuum chamber (3, 4, etc.) and the operation chamber (volume below ports 22 and 24) communicate with each other through the second opening (opening at port 24) and the first intake port (24), and the low vacuum chamber (volume 2) and the exhaust chamber (volume below port 20) communicate with each other through the first opening (opening at port 20) and the second intake port (20); and
a roughing pump connected to the exhaust port (forepump; ¶ 0037).
Regarding claim 2, Makarov teaches the mass spectrometer (Fig. 1) according to claim 1, wherein
the high vacuum chamber is divided into: a first high vacuum chamber (volume 3) provided with a third opening (opening at port 22; ¶ 0040); and a second high vacuum chamber (volume 4) provided with the second opening (opening at port 24; ¶ 0041), in an order from the low vacuum chamber, 
the turbomolecular pump has, in an interior of the operation chamber, a first blade rotor (74) and a second blade rotor (75)which are arranged in an order from the exhaust chamber, where a first operation chamber (volume between blades 74 and 75) placed between the first blade rotor (74) and the second blade rotor (75) and provided with a third intake port (port 22); and a second operation chamber (volume between blades 75 and 76) placed opposite to the first operation chamber across the second blade rotor (75) and provided with the first intake port (24) are provided in the operation chamber, and
the first high vacuum chamber (3) and the first operation chamber (volume between blades 74 and 75) communicate with each other through the third opening (opening at port 22; ¶ 0040) and the third intake port (22), and the second high vacuum chamber (4) and the second operation chamber (volume between blades 75 and 76) communicate with each other through the second opening (volume between blades 75 and 76) and the first intake port (24). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438. The examiner can normally be reached Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881